[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 08-11779                   NOV 14, 2008
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________               CLERK


                    D.C. Docket No. 07-00519-CV-T-24EAJ

SELECT AUTOMOTIVE MANAGEMENT, LLC,
a Florida limited liability company,

                                                             Plaintiff–Appellant,

                                    versus

FIDELITY THREE, INC., a Missouri Corporation,
d.b.a On Time Auto,
JOHN HART,
an adult resident of Missouri,
DEE A. HART,
wife of John Hart, an adult resident of Missouri,
MARIE CHADDOCK,
an adult resident of Missouri,
HARVIE CHADDOCK,
a deceased adult resident of Missouri,

                                                          Defendants–Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (November 14, 2008)
Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Plaintiff Select Automotive Management, LLC (“SAM”), appeals the

dismissal, on the basis of the doctrine of res judicata, of its suit for damages against

the appellees. For the following reasons we affirm.

      SAM is a Florida-based limited liability company that is in the business of

buying and selling consumer retail installment contracts from automobile dealers

who sell motor vehicles to their consumers on credit. Fidelity Three, Inc.

(“Fidelity Three”) is a Missouri-based automobile dealership that sells motor

vehicles to customers, many on credit. Fidelity Three’s President is Harvie

Chaddock, and the dealership’s license is held by Harvie Chaddock’s wife, Marie

Chaddock. John Hart is alleged to control Fidelity Three, and Dee Hart is his wife.

      From 2005 to 2006, SAM purchased hundreds of thousands of dollars worth

of accounts from Fidelity Three. Under the terms of their contract, Fidelity Three

was required to buy its accounts back from SAM in the event that its customers

failed to make a timely payment within a specified recourse period, or where

Fidelity Three failed to provide a clean title.

      On November 13, 2006, SAM brought a complaint against Fidelity Three,

John Hart, and Dee Hart (“Defendants”), alleging that Defendants caused a number



                                            2
of vehicles to be repossessed, refused to turn over the vehicles to SAM even

though Defendants had no interest in the vehicles, and fraudulently sold the

vehicles. Furthermore, SAM alleged that on or about April 12, 2006, Defendants

sold to SAM a retail installment contract secured by a 1999 Chevrolet, for $5,405,

when Defendants did not have legal title to that vehicle. SAM further alleged that

Defendants repossessed the vehicle and refused to refund SAM the $5,405. SAM

primarily sought injunctive relief seeking the return of the repossessed

automobiles, but also sought damages for the vehicle that was sold for $5,405.

      On November 12, 2006, the District Court entered an Ex Parte Temporary

Restraining Order against Defendants, which enjoined Defendants from selling or

moving any of the vehicles and from transferring any money derived from the

fraudulent sale of the vehicles. On November 22, 2006, the Court converted the

Temporary Restraining Order to an Order of Preliminary Injunction.

      When Defendants continued to ignore the District Court’s authority, the

Court, on March 8, 2007, ordered a final default judgment against Fidelity Three,

John Hart, and Dee Hart and in favor of SAM in the amount of $5,405. In

addition, the District Court ordered Defendants to turn over to SAM the 17

vehicles claimed in the complaint within 10 days, recognizing SAM’s legal rights

to sell, assign, or convey the vehicles without interference. To date Defendants



                                          3
have apparently failed to satisfy these orders.

      Instead of seeking further relief in the original case, SAM brought a second

complaint on March 27, 2007, seeking damages for the repossessed cars in excess

of $200,000 for Fidelity Three’s breach of contract, fraudulent activity, and failure

to comply with the District Court’s previous order of March 8, 2007. The District

Court ruled that these claims were barred by the doctrine of res judicata given that

the allegations were identical to those of the first complaint. See Nevada v. United

States, 463 U.S. 110, 129-30 (1983) (ruling that “when a final judgment has been

entered on the merits of a case, it is a finality as to the claim or demand in

controversy, concluding parties and those in privity with them, not only as to every

matter which was offered . . . , but as to any other admissible matter which might

have been offered”) (quotations and citations omitted).

      We agree with the District Court that SAM’s second complaint is barred by

the doctrine of res judicata, and affirm the dismissal of this case without prejudice

to SAM’s right to seek relief in the prior case for Defendants’ failure to comply

with the District Court’s order in that case.

      AFFIRMED




                                            4